DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-43, 45 and 48-70 are pending.
Allowable Subject Matter
Claims 41-43, 45 and 48-70 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Cheng, US 20050213929 A1, teaches a method and a system for regulating power in a portable audio/video playback device enabling the portable audio/video playback device to completely play an audio/video multimedia file or data without sufficient power or external power. A processing unit is employed for detecting a remaining power of the portable audio/video playback device and for computing an average power consumption rate and a remaining playback time of the audio/video multimedia file or data to thereby appropriately reduce an output level of the video or audio output signals. Accordingly, power consumption of the portable audio/video playback device is minimized so that a complete playback of the audio/video multimedia file or data can be performed by the portable audio/video playback device before the power is exhausted.
Lijung, US 20160309241 A1, teaches a method for operating a mobile device. The mobile device is configured to download a media stream comprising a plurality of 
The prior art of record does not teach or suggest individually or combination “wherein the second indicator of playout time and the first indicator of playout time when applied to the first media segment and the second media segment, respectively, result in substantially the same playout time for the plurality of media segments as an original playout time for the plurality of media segments” in conjunction with all other limitations of claims 41, 50, 58, 65 and 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187